internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-119693-99 date date m n trust a_trust b_trust c ira ira a b dear this letter responds to m’s request perfected date for a ruling under sec_691 of the internal_revenue_code m represents the following facts m is the surviving_spouse of n who died on a at the time of his death n owned ira sec_1 and trust a was the beneficiary of both iras m and n were the grantors and original co-trustees of trust a at the death of n m became the sole trustee of trust a plr-119693-99 trust a is to continue after n’s death until all the assets have been allocated and distributed to two subtrusts trusts b and c m is to serve as the trustee for trusts b and c with sole authority to make allocations between them the income of trust b is to be paid to or for_the_use_of m during her lifetime the principal of trust b is to be distributed to any person including m and in any manner as m may direct during her lifetime upon m’s death trust principal and any accumulated income is to be distributed as directed by m’s will m may amend or revoke trust b at any time as the sole trustee of trust a m proposes to allocate the assets of ira sec_1 and to trust b then pursuant to her general_power_of_appointment over trust principal m intends to direct the custodians of the iras to transfer the assets of the iras into iras set up and maintained by m these transfers were to have occurred in b sec_691 provides that the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the tax period in which falls the date of his death or a prior period shall be included in the gross_income for the tax_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent's_estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent's_estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent's_estate of such right sec_1_691_a_-1 of the income_tax regulations provides that the term income_in_respect_of_a_decedent refers to those amounts to which a decedent was entitled as gross_income but that were not properly includible in computing his taxable_income for the tax_year ending with his date of death or for a previous tax_year under the method_of_accounting employed by the decedent revrul_92_47 1992_1_cb_198 holds that a distribution to the beneficiary of a decedent’s ira that equals the amount of the balance in the ira at the decedent’s death less any deductible contributions is income under sec_408 and is income_in_respect_of_a_decedent under sec_691 that is includible in the gross_income of the plr-119693-99 beneficiary for the tax_year the distribution is received the revenue_ruling further holds that if the designated_beneficiary is the owner’s surviving_spouse the surviving_spouse would be permitted under sec_408 to roll the distribution over into another ira and avoid current inclusion under sec_691 sec_691 provides that if a right described in sec_691 to receive an amount is transferred by the estate of the decedent or a person who received the right by reason of the death of the decedent or by bequest devise or inheritance from the decedent there shall be included in the gross_income of the estate or person as the case may be for the tax period in which the transfer occurs the fair_market_value of the right at the time of the transfer plus the amount by which any consideration for the transfer exceeds the fair_market_value for purposes of sec_691 the term transfer includes sale exchange or other_disposition or the satisfaction of an installment_obligation at other than face value but does not include transmission at death to the estate of the decedent or a transfer to a person pursuant to the right of that person to receive the amount by reason of the death of the decedent or by bequest devise or inheritance from the decedent sec_676 provides that a grantor will be treated as the owner of any portion of a_trust whether or not he is treated as the owner under any other provision of part i of subchapter_j where at any time the power to revest in the grantor title to that portion is exercisable by the grantor or a nonadverse_party or both revrul_85_13 1985_1_cb_184 holds that if a grantor is treated as the owner of an entire trust the grantor is the owner of the trust's assets for federal_income_tax purposes therefore a transfer of trust assets to a grantor who owns the entire trust is not recognized as a sale for federal_income_tax purposes in a private_letter_ruling to m dated date regarding the same proposed transaction the service concluded for purposes of sec_408 that- i n a case where a surviving_spouse is the sole trustee of the trust with the sole authority to allocate trust assets between two subtrusts the surviving_spouse as sole trustee allocates all of decedent's iras to a marital subtrust under the trust and the surviving_spouse is the sole beneficiary of said subtrust with the power to demand payment of as portion or all of the subtrust's assets the surviving_spouse will be treated as having received the ira proceeds from the decedent and not from the trust as such the service ruled that m is treated as the payee and distributee of the iras for purposes of sec_408 and and therefore to the extent that the assets of the iras plr-119693-99 are directly transferred to iras set up and maintained in the name of m the transferred amounts will not be included in m’s gross_income for the year in which transferred after applying the applicable law to the facts and representations of this ruling_request we conclude that m as the grantor sole trustee and beneficiary of trust b with the power to amend or revoke the trust and to appoint trust corpus to herself without limit is the owner of trust b under sec_676 accordingly the transfer of assets from n’s iras to those of m is not a transfer for purposes of sec_691 and will not result in the recognition of income under that provision in addition because m is rolling over the distribution into one or more iras in her name she will not realize income under sec_691 for the tax_year in which the distribution is made except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely shannon cohen acting assistant to the chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
